Order entered August 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00481-CV

                                  DAVID FUSARO, Appellant

                                                V.

                TRINITY UNIVERSAL INSURANCE COMPANY, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-04057-2012

                                            ORDER
       We GRANT appellant’s August 21, 2014 unopposed third motion for an extension of

time to file a brief. Appellant shall file his brief on or before SEPTEMBER 4, 2014. We

caution appellant that no further extension of time will be granted.


                                                       /s/   ADA BROWN
                                                             JUSTICE